Title: To Thomas Jefferson from Rachel Cunningham, 12 October 1805
From: Cunningham, Rachel
To: Jefferson, Thomas


                  
                     Bennington October 12th 1805
                  
                  Will Your Excellency pardon me, for venturing to address a few lines to you in this, way & my case, which you will see represented in a Petition to Congress, is an hard one (I drew up the Petition myself, not being able to afford to pay an Attorney to do it more properly) I hope for the Interest of your Excellency in this affair; as far as is consistent with your Duty, in other respects—Many years ago I had the Pleasure of seeing You at the House of John Cox Esqr. at Bloomsburg Trenton in Jersey. He Married my Mother’s Sister—Joseph Read Esqr. who was formerly, Governor of Pensylvania, was Son to another Sister.
                  I came from England under the Protection of a Mr. Christie; a Senator of Mary Land—The Consul George W: Irving—put myself, & a young Lady, a ward of His Father’s—under His care, I mention these things to your Excellency that you may know, that my Connections are Respectable. Mr. Coxe of Tuner Clerk of the County of Liwis Married my Sister: & I have resided chiefly with them for two years last past.—it has cost me much more than I can afford to come this long Journey, & I am obliged as my Health will permit; to work at my needle to help out, as I dont like to ask favors—Some able Counsellors (not here) are of Opinion that, from the peculiar wording of my Papers—I am as much at Liberty to Marry as a Divorce could make me but I wish to be perfectly, right in what I do with respect to geting information from England, that will entitle me to a Divorce—Your Excellency knows—that the People of England, dont trouble themselves so much about the business of Others, as about their own, I have not one Relation there—tho many Valuable Friends—it is, therefore out of my power, to prove things that I know exist, for who will have the temerity to pry into the private, Affairs of Mr. Cunningham—Sufficiently to do me service I cannot expect it; nor will I try for it—
                  Your Excellency knows the World; that in it, a lonely Woman, has a poor chance, of succeeding in any thing and more particularly one in my Situation, as it does lay me open to suspicion, tho Innocent.
                  I have Suffered a life of Misery for 18: years, for the Sake of my Son, an only child, born the first year of my Marriage, I Should long Since, have been Seperated from Him but He (viz Mr. Cunningham) never would let me have my child and that alone kept me with Him—when my Son was provided for, in the East Indias (He is in the Company’s Service) I left England—I did not Sue, my Husband my English Friends got my Papers executed at last, tho for Months, after I left Him, He did not allow me a farthing; & I was Maintained by the Marchioness of Woster—& some other Ladies—who pitied my situation—the Reverend Mr. Cook—who is my Trustee Married a sister of Lord Barrington—my Husband is of a Noble Family of the Cunningham’s, of Cunningham in Ireland, this Introduced me to many of the English, & Irish Nobility. Your Excellency knows how, to appreciate this—in that Country, tho you are a Republican—
                  Thus, have I as briefly, as my case will permit Stated to your Excellency my Situation, may I hope for your Interest, as far as is consistent with your Sense of propriety—may I also hope You will not be offended at my having written to you, in Explanation, what I could not say in a Petition, praying for your forgiveness—if I may have acted improperly—
                  I remain your Excellency’s Obedient Humble Servant
                  
                     Rachel Cunningham 
                     
                  
                  
                     I refer your Excellency to Nathan Williams Esqr. one of the Senators of this State He has examined my papers, as a Lawyer—Should my temerity be unpardonable, I hope, your Excellency will not mention the affair—
                     
                         I am at New York now whither, I am come to get into some gentell employment & am at this moment with only 2 shillings in the world.
                     
                         No. 394—Pearl Street
                  
                Enclosure
                                    
                     To His Excellency Thos. Jefferson Esqr. President of the United States of America, and the Honorable, the Members, in Congress Assembled—
                     The Petition of Rachel Cunningham Humbly Sheweth that Your Petitioner has been in a State of Seperation from Her Husband Thos. Cunningham, for three years, and nine Months, that, in July 1802—She left him in England, and returned to Her Native Country and, Her Relations   your Petitioner, was advised, to apply for A Bill of Divorce—and accordingly left Her residence (at the Habitation of Richard Coxe, Esq Clerk of the new County of Lewis) near Lake Ontario, and came to Bennington in the State of Vermont,
                     That your Petitioner, on consulting Counsel, finds that because, there is no Crime set forth in Her Articles of Seperation; She cannot get a Bill here—
                     She has, therefore been advised to Appeal and hereby does appeal to—the Legislative Body of the Nation, in this Her Singular, case
                     The Connections, of your Petitioner, are as Respectable as any, in America, but She is poor and Her Situation not so eligible, as perhaps it might be—were she at Liberty to make another, choice,
                     Your Petitioner therefore throws Herself, on the Justice of Those, who Make Laws for their Country—and Prays, that She may—be set free from Her former Engagements
                     And, as in Duty bound Will, ever Pray.
                     
                        
                           Rachel Cunningham
                        
                     
                  
                  
               